Citation Nr: 0320064	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  

In a December 1988 decision, the RO denied service connection 
for hearing loss.  The veteran did not appeal that decision.  
In a July 1993 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been submitted to reopen the previously denied claim.  The 
veteran did not appeal that determination.  

In April 1998, the veteran submitted a claim to reopen the 
claim for service connection for hearing loss.  

This matter is presently before the Board on appeal from a 
March 2000 rating action in which the RO determined that new 
and material evidence to reopen the claim for hearing loss 
had not been submitted.  The veteran was sent notice of this 
decision in March 2000.  A notice of disagreement was 
received in February 2001.  A statement of the case (SOC) was 
issued in April 2001.  In June 2001, the veteran perfected an 
appeal to the Board.

In February 2003, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  

For reasons explained below, the Board has framed the issue 
on appeal as noted on the title page. 


REMAND

At the outset, the Board notes that the RO last considered 
the issue on appeal in April 2001, at which time a statement 
of the case (SOC) was issued.  Pursuant to the Board's 
development, additional evidence, consisting of service 
department records, has been added to the record.  However, 
the Board is unable to adjudicate the claim on appeal on the 
basis of such evidence at this time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While 
the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  

Under the provisions of 38 C.F.R. § 3.156(c) (2002), where 
additional evidence received consists of a supplemental 
report from the service department (in this case, service 
department records) received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  Hence, a 
remand of this matter to the RO, for de novo review of the 
claim, in the first instance, is the most appropriate course 
of action, at this juncture.   

Additionally, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the claims file reveals that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claim currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F.3d at 1339.  The RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  If the claim is again 
denied, the RO should include citation to all additional 
legal authority considered, to include pertinent legal 
authority implementing the VCAA, i.e., current versions of 
38 C.F.R. §§ 3.102 and 3.159 (not cited to in the April 2001 
SOC).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim of 
service connection for hearing loss.  The 
letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate that claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished.  

5.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for service connection for hearing 
loss, on the merits, in light of all 
pertinent evidence (particularly to 
include all that added to the record 
since the April 2001 SOC) and legal 
authority. 

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford the veteran the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



